                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

S.R., minor child, and Mohammed               )
Nuruzzaman, on behalf of S.R.,                )
                                              )
               Petitioners,                   )          No. 2:19-cv-00482-DCN
                                              )
                                              )
A.H., a minor, and Mohammad Abdul             )
Khalik, on behalf of A.H.,                    )
                                              )
               Petitioners,                   )          No. 2:19-cv-00483-DCN
                                              )
               vs.                            )              ORDER
                                              )
J Al Cannon, Jr., sheriff / Warden, Sheriff   )
Al Cannon Detention Center, Kirstjen          )
Nielsen, Secretary U.S. Department of         )
Homeland Security, and Alex M Azar, II,       )
Secretary U.S. Department of Health           )
And Human Services,                           )
                                              )
               Respondents.                   )
                                              )

       This matter comes before the court on petitioners’ motion to enforce judgment /

settlement and motion for attorney’s fees. ECF No. 33, 2:19-cv-00482; ECF No. 36,

2:19-cv-00483. The court has considered the arguments, evidence, and law set forth by

the parties on the matter. The court finds that it is unable to determine that an agreement

was reached between the parties to settle this matter according the terms set forth in the

petitioners’ motion. As such, the court denies the motion to enforce judgment /

settlement and motion for attorney’s fees.




                                              1
      AND IT IS SO ORDERED.




                              DAVID C. NORTON
                              UNITED STATES DISTRICT JUDGE

May 3, 2019
Charleston, South Carolina




                                  2
